Citation Nr: 0009932	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-16 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for 
schizophrenia, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased disability rating for hiatal 
hernia, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable disability rating for 
hepatitis.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The veteran had active military service from November 1969 to 
June 1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico, which denied the above claims.  
Additional development is needed prior to further disposition 
of these claims.

First, a pending claim must be adjudicated before the Board 
can address the veteran's TDIU claim.  When he filed his 
claims in October 1997, he raised claims for increased 
ratings for all his service-connected disabilities.  Although 
he is also service-connected for hearing loss, right ear, the 
RO did not consider whether the veteran is entitled to a 
compensable rating for this condition or provide him an 
examination concerning this condition.  The claim for an 
increased rating is inextricably intertwined with the TDIU 
issue before the Board because favorable resolution of this 
claim could affect the TDIU claim in that it may bring him to 
a combined evaluation of 70 percent such that he would meet 
the percentage requirements under section 4.16(a) for TDIU.  
See Parker v. Brown, 7 Vet. App. 116 (1994) (a claim is 
intertwined only if the RO would have to reexamine the merits 
of any denied claim which is pending on appeal before the 
Board under the pertinent law and regulations specifically 
applicable thereto).  Therefore, this issue must be 
adjudicated prior to appellate disposition of the veteran's 
TDIU claim that is on appeal.  If the determination is 
adverse to the veteran, he must be given an opportunity to 
perfect an appeal through filing a timely and adequate notice 
of disagreement and, following issuance of a statement of the 
case, a timely and adequate substantive appeal.

Second, the Board does not have a complete record upon which 
to decide the veteran's claims.  He has been receiving fee 
basis treatment since the 1970s.  Associated with the claims 
file are records from Raul Correa Grau, M.D., who treated the 
veteran prior to 1982.  However, the veteran received fee 
basis treatment from Jesus Infazon Ochateco, M.D., between 
1982 and 1996 and has been receiving treatment from Hector 
Rivera, M.D., since 1997.  There are no records associated 
with the claims file for any treatment since 1982.  Although 
the RO requested the veteran's records from Dr. Rivera, that 
physician merely provided a summary statement rather than 
actual treatment records.  

It is noted that over a period of many years, a disability 
claim may require readjudication in accordance with changes 
in law, medical knowledge, and the veteran's physical 
condition.  It is thus essential, both in the examination and 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (1999).  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  As such and given 
that the veteran in this case claimed increases in his 
disabilities in October 1997, the Board concludes that the RO 
should request all of the veteran's fee basis treatment 
records that are contemporaneous to his claim for increase or 
from 1996 to the present, and, if any request is 
unsuccessful, inform the veteran that the actual treatment 
records could not be obtained, and offer him an opportunity 
to obtain and present such records if he wants them to be 
considered.  38 C.F.R. § 3.159(c) (1999); see also 
38 U.S.C.A. § 5103(a) (West 1991).  Although Dr. Rivera is a 
psychiatrist, the veteran testified that he has treated him 
for all of his medical conditions, since Dr. Rivera is also a 
physician.  Therefore, the Board will defer deciding the 
veteran's hiatal hernia and hepatitis claims until Dr. 
Rivera's records are received.

Third, additional VA examinations are needed for the 
following reason.  Where the degree of impairment caused by a 
disability must be evaluated, the examination must provide a 
detailed assessment of the veteran's disabilities and their 
effect upon his ordinary activity, including the effect upon 
employment.  See 38 C.F.R. §§ 4.1, 4.2, and 4.10 (1999); see 
also Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
Although the veteran was provided VA examinations in 1997, 
the examiners did not render adequate opinions as to the 
effect of the veteran's service-connected conditions on his 
employability.  

It is the Board's responsibility to make findings based on 
the evidence of record and not to supply missing facts.  In 
the case of a claim for TDIU, the Board may not reject that 
claim without producing evidence, as distinguished from mere 
conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  See 
Friscia v. Brown, 7 Vet. App. 294 (1994), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  Furthermore, VA must 
determine if there are circumstances, apart from nonservice-
connected conditions and advancing age, that would justify a 
total disability rating based on unemployability by placing 
this particular veteran in a different position from other 
veterans with the same combined disability evaluation.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Accordingly, this case is REMANDED for the following:

1.  Ask the veteran to submit the 
appropriate release forms for (a) Jesus 
Infazon Ochateco, M.D., for treatment 
between 1996 and 1997, and (b) Hector 
Rivera, M.D., for treatment from 1997 to 
the present.  The RO should request 
actual treatment records from these 
physicians.  If any request is 
unsuccessful, advise the veteran that 
these treatment records are important to 
his claims and that it is his 
responsibility to submit them.  See 38 
C.F.R. § 3.159(c) (1999).  Allow an 
appropriate period of time within which 
to respond.

2.  After obtaining as many of the above 
referenced records as possible and/or 
allowing the veteran an opportunity to 
submit such records, schedule him for VA 
examinations to evaluate his service-
connected disorders.  The entire claims 
folder and a copy of this remand must be 
made available to the examiners in 
connection with the examinations.  The 
examiners should indicate in the reports 
that the claims file was reviewed.  The 
examiners must provide a complete 
rationale for all conclusions and 
opinions.

The veteran's service-connected 
conditions should be evaluated for the 
specific purpose of assessing the 
relative degree of industrial impairment, 
in light of the veteran's recorded 
medical, educational, and vocational 
history.  Each examiner must express an 
opinion as to the degree of interference 
with ordinary activities, including the 
ability to obtain and maintain gainful 
employment, caused solely by the 
veteran's service-connected 
schizophrenia, hiatal hernia, and 
hepatitis, as distinguished from 
impairment due to nonservice-connected 
disorders.

(a) Schizophrenia:  All necessary tests 
or studies should be conducted to 
ascertain the severity of this disorder.  
A Global Assessment of Functioning (GAF) 
score should be assigned consistent with 
the American Psychiatric Association:  
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-
IV).  The examiner should discuss the 
prior medical evidence regarding the 
veteran's service-connected schizophrenia 
and reconcile any contradictory evidence 
regarding the level of his occupational 
impairment and any prior medical 
findings.

(b) Hiatal hernia:  All necessary tests 
or studies should be conducted to 
ascertain the severity of this disorder.  
The examiner should discuss the presence 
and severity of any associated symptoms.

(c) Hepatitis:  All necessary tests or 
studies should be conducted to ascertain 
the severity of this disorder.  The 
examiner should review the results of 
liver function tests conducted in 
conjunction with the 1997 VA examination 
and discuss any abnormalities.  The 
examiner should discuss the presence and 
severity of any associated symptoms.

3.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the above development 
actions have been conducted and completed 
in full.  Ensure that the examination 
reports include fully detailed 
descriptions of all opinions requested.  
If any report does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1999).

4.  Thereafter, readjudicate the 
veteran's claims for increased ratings 
and TDIU, with application of all 
appropriate laws and regulations and 
consideration of the additional evidence 
developed upon remand.  If any benefit 
sought on appeal remains denied, provide 
the veteran and his representative a 
supplemental statement of the case, and 
allow an appropriate period of time for 
response.

5.  Adjudicate the claim for an increased 
rating for right ear hearing loss, 
undertaking any development deemed 
appropriate (i.e., VA examination, etc.).  
Notify the veteran and his representative 
of the determination, and provide an 
appropriate period of time for the 
submission of a notice of disagreement 
should the determination be adverse to 
the veteran.  If the veteran files a 
timely and adequate notice of 
disagreement with respect to this claim, 
provide him a statement of the case, and 
notify him of the time limit within which 
an adequate substantive appeal must be 
filed in order to assure appellate review 
of this issue.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purposes of this REMAND are to fulfill due process 
considerations and obtain additional evidence.  No inference 
should be drawn regarding the final disposition of these 
claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


